-El Juez Presidewte Señor Dee Toro
emitió la opinión-del tribunal.
Este pleito se inició en febrero 1, 1937, por demanda pre-sentada en la Corte.de Distrito de-San Juan por el Muni-cipio de Arecibo contra. Arturo González, Jr., en cobro de $1,893.75 y sus intereses. legales a partir del 9 de junio de 1932 y de $631.25 y sus intereses legales a partir de agosto 29, 1933, con más las costas y honorarios de abogado.
Contestó el demandado, fué el pleito a juicio y la corte lo falló por sentencia de octubre 11, 1937, declarando la de-manda con lugar.
Apeló el demandado, radicándose los autos en la secre-taría de esta corte en marzo 13, 1939. Solicitó cuatro prórrogas para presentar su alegato, archivándolo finalmente en julio 19, 1939.
En julio 31, 1939, la parte apelada pidió la desestimación del recurso, señalándose la vista de la moción para noviem-bre 27 en curso.
Las razones que se aducen para la desestimación son las que siguen:
“(a) Es frívolo (el recurso), porque la demanda fué por cobro de cantidades que el demandado percibió del demandante, ilegalmente, cuestión que prácticamente no se ha negado por el demandado. La contestación y aceptación del fallo lo insinúan así.
“(i) La falta de la transcripción de evidencia coloca a este tribunal en plano diferente al de la corte de distrito para considerar los errores levantados por el apelante referentes a si debe pagar los intereses desde tal o cual fecha. Al parecer preténdese argumentar una cuestión de derecho, sin tener en cuenta que ella tendría que descansar antes sobre el hecho, determinado en el juicio, de cuándo y cómo la inferior llegó a la conclusión para determinar que esos in-tereses deben cobrarse así. Por .jemplo, ¿cómo podría ahora este tribunal justificar si el demandante requirió al demandado para el pago del dinero que bajo proposiciones inexactas percibió del actor? Ese es un hecho, que en ausencia de la transcripción no es posible -evidenciarlo. Esto aparte de que el apelante admite que recibió del municipio los cheques cuando nunca hizo entrega ni acopió la planta, es decir, el demandado se enriqueció con fondos *689del demandante, que es un organismo público, y, por tanto, debe devolver la cantidad y sns intereses desde el propio día en qne tuvo lngar el lamentable suceso.”
Nada contestó el apelante por escrito ni oralmente. No compareció al acto de la vista de la moción. Examinando su alegato, encontramos que en él imputa a la corte sen-tenciadora dos errores. Sostiene que se cometió el primero al condenársele a pagar intereses sobre $1,893.75 a partir de abril 23, 1932, y sobre $631.25 a partir de agosto 29, 1933, cuando sólo los debía a partir de la fecha en que la demanda se interpuso, ya que no alegándose en ésta la fecba en que se hizo el requerimiento de pago, la única que podía fijarse era la de la radicación de la demanda, y aduciendo como fundamento del segundo que aun en el caso de que viniera obligado a pagar intereses desde que percibió las cantidades reclamadas, nunca lo estaría a satisfacerlos sobre la primera, o sea $1,893.75, a partir del 23 de abril de 1932, porque de la propia demanda consta que no fué basta el 9 de junio de 1932 que se le entregó dieba suma.
La falta de la transcripción de la evidencia, base principal de la moción de desestimación, se explica en el alegato por el apelante como sigue:
“No se ha elevado la transcripción de- evidencia a los fines de la presente apelación, por considerarla innecesaria, ya que el primer error discutido aparece de la propia demanda y de la Relación de Hechos y Opinión en el presente recurso.”
¿Es la explicación aceptable? Yeámoslo.
Parece conveniente antes aclarar que según la sentencia tal como consta de la transcripción preparada por el propio' • apelante y radicada en la secretaría de esta corte, no se con-denó al demandado a pagar intereses sobre la primera suma reclamada a partir de abril 23, 1932, si que a partir de junio 23, 1932. En tal virtud el segundo señalamiento de error carece de base y en el primero está equivocada la expresión de dicha fecha. ' >
*690Resta sólo determinar si los intereses deben computarse o no a partir de la interposición de la demanda. Es cierto que en la demanda se dijo:
"Que el demandante requirió al demandado para que le pague y devuelva la suma de 11,893.75 y sus intereses legales hasta su total pago, y asimismo los otros $631.25 y los intereses legales hasta su 'total solvento, a lo que dicho demandado no accedió.”
Siendo cierto por tanto que no fija la fecha del requeri-miento, pero como dicha fecha pudo probarse en el juicio, se hace necesario tener a la vista la transcripción de la evi-dencia para que este tribunal al resolver el recurso tenga ante sí todos los elementos que tuvo la corte sentenciadora para concluir como concluyó que los intereses se debían desde las fechas que fijó en su fallo.
No cabe, pues, prescindir de la transcripción para resolver en un sentido o en otro la única cuestión envuelta en la apelación, o sea la de la fijación de la fecha desde cuándo se deben los intereses, ya que en cuanto a la realidad de la deuda principal el demandado que la negó durante el pleito, implícitamente la ha reconocido después de dictada la sen-tencia al señalar los errores en que funda la apelación que contra la misma interpuso.

Siendo ello <así la moción debe ser declarada con lugar y en su consecuencia desestimarse el recurso.

El Juez Asociado Sr. Travieso no intervino.